3610C

                   UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                         EASTERN DIVISION


DONALD SLAMA,                          )
                                       )
             Plaintiff,                )
                                       )
vs.                                    )     No.
                                       )
MICHAEL L. FRANKLIN and                )
TYSA TRANSPORT, LLC,                   )
                                       )
             Defendants.               )

                           PETITION FOR REMOVAL

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§1332,1441, and1446,

Defendant TYSA TRANSPORT, LLC. hereby remove the above captioned civil

action, presently pending in the Circuit Court of Cook County, Illinois, County

Department, Law Division, to the United States District Court for the Northern

District of Illinois, Eastern Division. As grounds for removal of this civil action,

Defendant states as follows:

        1.   On January 31, 2020, Plaintiff DONALD SLAMA (“Slama”) filed a

Complaint at Law against Defendant regarding an alleged automobile accident on

February 6, 2018. That Complaint at Law was filed with the Circuit Court of Cook

County, Illinois, County Department, Law Division as Case No. 2020-L-001318.

Pursuant to 28 U.S.C. §1446(a), a copy of the Summons and Complaint at Law is

attached to this Petition for Removal as Exhibit A.
      2.     On March 12, 2020, Defendant, via its insurer, received notice of the

Summons and Complaint at Law and engaged the undersigned counsel. Defendant

was served that date. See Exhibit E.

 I.   There is Complete Diversity of Citizenship of the Parties Under 28
      U.S.C. §1332(a).

      3.     Mr. Michael L. Franklin is deceased from causes unrelated to the

automobile accident. When this lawsuit was filed on January 31, 2020, Mr. Franklin

was deceased, so his place of residence and status of citizenship at the time of the

filing of the lawsuit need not be part of the diversity analysis. Illinois courts

established that “[a] deceased person cannot be a party to a suit because such is a

nonexistent entity and the proceedings are void ab initio.” Reed v. Long, 122 Ill. App.

2d 295, 297 (1970). In general, “[p]roceedings against an individual who is deceased

at the time of the filing of suit are a nullity.” Volkmar v State Farm Mutual

Automobile Insurance Co., 104 Ill. App. 3d 149, 151 (2001). The Illinois Supreme

Court in Relf v. Shatayeva, 2013 IL 114925, confirmed these legal precedence.

  In the alternative, when alive Mr. Franklin was an individual and a citizen of the

United States who was domiciled in Battle Creek, Michigan. When Mr. Franklin

was alive his address the last years of his life was 36N 31st Street, Battle Creek, MI

49015, which was a rental apartment.

      Under 28 U.S.C. § 1332(a)(1), Mr. Franklin was a citizen of the State of

Michigan before he passes away. See Newman-Green, Inc. v. Alfonzo-Larrain, 490

U.S.826, 828 (1989) (citing Robertson v. Cease, 97 U.S. 646, 648-49 (1878); Brown v.

Keene, 8 Pet. 112,115 (33 U.S .112) (1834)).

                                          2
       4.        Tysa Transport LLC is a Michigan limited liability company with its

principal place of business in Battle Creek, Michigan. Under 28 U.S.C. § 1332(c)(1),

Tysa Transport LLC is a citizen of the State of Michigan because both its members,

Tyler Avery and Lisa Avery are citizens of and residents of Michigan. See, Affidavits

Exhibits B and C.

       5.        On information and belief, Mr. Slama is a citizen of the United States

and domiciled in the State of Illinois. Therefore, Ms. Slama is a citizen of the State

of Illinois. See Newman-Green, Inc., 490 U.S. at 8 28.

       6.        Under 28 U.S.C. § 1332(a), there is complete diversity of citizenship

between the Parties.


II.    Mr. Slama is Seeking More than the Jurisdictional Threshold for
       Removal Under 28 U.S.C. §1332(a).

       7.        In his Complaint, Mr. Slama alleges claims of negligence against

Defendants and claims damages “in an amount in excess of $50,000.00 dollars[.]” Ex.

A at 6, Prayer for Relief; 8, Prayer for Relief

       8.        Pursuant to 28 U.S.C. § 1446(c)(2), Defendants assert that the amount

in controversy is in excess of $75,000.00. The State of Illinois permits recovery of

damages in excess of the amount demanded, which is how Mr. Slama has phrased

the prayer for relief. Ex .A at 6, Prayer for Relief; 8, Prayer for Relief.

       9.        Further, Mr. Slama alleges that he was caused “severe and permanent

bodily injuries and damages and will in the future continue to suffer damages.” Ex.

A at ¶7, p. 2.



                                             3
       10.   Additionally, on or about March 24, 2020, counsel for Defendant left a

message via telephone with counsel for Mr. Slama to learn the extent of Mr. Slama

medical treatment for his alleged injuries so the matter could properly be staffed by

defense counsel, and followed up with an email on March 27, 2020, regarding same.

Receiving no response, Defendant served the Request to Admit Facts to obtain the

details. See, Exhibit D. No response has yet been provided.

       11.    On information and belief, Mr. Slama is seeking medical and other

expenses in excess of $75,000.00, in addition to other damages that will exceed the

jurisdictional threshold under 28 U.S.C. §1332(a).

III.   This Notice of Removal is Timely Under 28 U.S.C. §1446(b)(1).

       12.   Defendant first became aware of the Summons and Complaint at Law

on as a result of service of process and on the same date courtesy service on the

insurer. See, Exhibit E.

       This Petition for Removal is being filed on April 9, 2020, which is before the

“30 days after the receipt by the defendants, through service or otherwise, of a copy

of the initial pleading setting for the claim for relief upon which such action or

proceeding is based” in 28 U.S.C. §1446(b)(1).

       14.   This Court is the appropriate venue for removal because it is part of the

“district and division embracing the place where” Plaintiff filed this action, namely,

Cook County, Illinois. 28 U.S.C. §1446(a).

       15.   Pursuant to 28 U.S.C. §1446(d), a copy of this Petition for Removal will

be filed contemporaneously as a Notice of Removal with the Clerk of the Circuit Court



                                             4
of Cook County, Illinois, and will be served contemporaneously on all counsel of

record.

      WHEREFORE, Defendant respectfully request that this action be removed

from the Circuit Court of Cook County, Illinois, County Department, Law Division,

to the United States District Court for the Northern District of Illinois, Eastern

Division.

Dated: April 9, 2020.                       Respectfully submitted,

                                              /s/ Thomas F. Cameli
                                            Thomas F. Cameli (#6190288)
                                            Alan J. Brinkmeier (#6187198)
                                            Cameli & Hoag, P.C.
                                            105 West Adams Street, Suite 1430
                                            Chicago, IL 60603
                                            312-726-7300
                                            tcameli@camelihoaglaw.com
                                            abrinkmeier@camelihoaglaw.com
                                            Counsel for Defendants




                                        5
